Amended judgment, Supreme Court, Bronx County (Ira R. Globerman, J.), entered March 13, 2008, dissolving the parties’ marriage and, insofar as appealed from, awarding plaintiff lifetime maintenance in an amount that will increase, upon the emancipation of the parties’ minor child, by 50% of defendant’s then basic child support obligation, unanimously modified, on the law, to vacate the part of the judgment that directs an automatic increase in maintenance upon the emancipation of the child, and otherwise affirmed, without costs.
The award of lifetime maintenance to plaintiff was appropriate, considering her advanced age, the fact that she subordinated her career to caring for the parties’ child and supporting defendant’s efforts to start his own business, and her likely inability to become self-supporting (see Domestic Relations Law § 236 [B] [6] [a]). However, the award of an automatic increase in maintenance “on the occurrence of [one] given fact”—i.e., upon the emancipation of the child—was error, because it “ignores the possibility of change in other factors affecting the computation” (Majauskas v Majauskas, 61 NY2d 481, 494 [1984]). Concur—Tom, J.P., Friedman, Catterson, Renwick and Manzanet-Daniels, JJ.